[1] This is an appeal from a judgment and an order denying a motion to vacate the judgment which was rendered in favor of defendants Cottonwood Package Company and Joseph Rezac in an action to quiet title. Plaintiff sought to appeal from the judgment more than a year after the judgment had been signed, attested and filed. The time for an appeal has expired and this court is without jurisdiction to entertain the appeal from the judgment. SDC 33.0702.
[2, 3] The appeal from the order was within the statutory period of sixty days, and the order is appealable. SDC 33.0701 (2); Boshart v. National Ben. Ass'n, Inc., of Mitchell, 65 S.D. 260,273 N.W. 7. The sole contention is that the judgment is void because plaintiff was not notified of its entry. A judgment becomes complete and effective when the same has been signed, attested and filed. SDC 33.1702. A notice of entry of judgment is not required, and the court was clearly justified in refusing to grant the relief sought by plaintiff.
The order appealed from is affirmed.
All the Judges concur, except POLLEY, J., not sitting. *Page 172